DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 14 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (U.S. Pub. 2011/0084267), hereinafter referred to as Yamazaki ‘267, in view of Werkhoven et al. (U.S. Pub. 2001/0041250) and evidenced by Ito et al. (U.S. Patent 4,543,707).
Claim 2:  Yamazaki ‘267 discloses semiconductor device comprising: 
a gate electrode (203; Fig. 5C, paragraph 117);
a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205); 
a first oxide insulating film (upper portion of 208a; Fig. 5C, paragraphs 157 and 158) over the oxide semiconductor film (205) and the pair of electrodes (207a and 207b); 
a second oxide insulating film (208b; Fig. 5C, paragraphs 157 and 164) over the first oxide insulating film (upper portion of 208a), 
a first nitride insulating film (211 and/or 7059; Figs. 5C and 17C, paragraphs 179 and 406) over and in contact with the second oxide film (208b);
an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the first nitride insulating film (211 and/or 7059); and
a second insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 
wherein the oxide semiconductor film (205) comprises indium, gallium, and zinc (paragraph 121),
wherein the second insulating film (7055) is in contact with the first nitride insulating film (211 and/or 7059) (Fig. 17C), and
wherein the second oxide insulating film (208b) is a first silicon oxynitride film (paragraph 164) and the first oxide insulating film (upper portion of 208a) is a second silicon oxynitride film (paragraph 158).
Yamazaki ‘267 appears not to explicitly disclose the second oxide insulating film is the first silicon oxynitride film of which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min, which is lower than an etching rate of the first oxide insulating film which is the second silicon oxynitride film.
Werkhoven et al., however, discloses the second oxide insulating film (portion of the dielectric layer further from the substrate) is the first silicon oxynitride film having a higher nitrogen content and a lower oxygen content than the first oxide insulating film (portion of the dielectric layer closer to the substrate) which is the second silicon oxynitride film in order to have greater control over etching processes (paragraphs 59, 75, 84, 85 and 87).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Werkhoven et al. to have made the second oxide insulating film, which is the first silicon oxynitride film, have a higher nitrogen content and a lower oxygen content than the first oxide insulating film, which is the second silicon oxynitride film, in order to have greater control over etching processes (paragraphs 59, 75, 84, 85 and 87 of Werkhoven et al.).  As evidenced by Ito et al. (TABLE in column 2 lines 58-64), a silicon oxynitride having a higher nitrogen content has a lower etching rate, Yamazaki ‘267 in view of Werkhoven et al. would therefore disclose the second oxide insulating film is the first silicon oxynitride film of which an etching rate is lower than an etching rate of the first oxide insulating film which is the second silicon oxynitride film.
Examiner notes Applicant’s specification does not disclose a criticality of the second oxide insulating film is the first silicon oxynitride film of which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min.  Further, the etching rate of a silicon oxynitride layer is a result-effective variable, as it affects the profile of the of the layer, as evidence by Ito et al. (column 2, line 65 – column 3, line 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Werkhoven et al. to optimize, for example by routine experimentation, the etching rate of the second oxide insulating film, which is the first silicon nitride film, in order to have the desired etch rate and the desired profile of the layer.
Claim 3:  Yamazaki ‘267 in view of Werkhoven et al. discloses the semiconductor device according to claim 2 and Werkhoven et al. further discloses the second oxide insulating film (portion of the dielectric layer further from the substrate) is a dense oxide insulating film (dense in nitrogen; paragraph 84 and 85).
Claim 4:  Yamazaki ‘267 in view of Werkhoven et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the second oxide insulating film (208b) is not in contact with the oxide semiconductor film (205) (Fig. 5C).
Claim 5:  Yamazaki ‘267 in view of Werkhoven et al. discloses the semiconductor device according of claim 2 and Yamazaki ‘267 further discloses a thickness of the second oxide insulating film (208b) is at least 1 nm (paragraph 164).
Yamazaki ‘267 in view of Werkhoven et al. appears not to explicitly disclose a thickness of the second oxide insulating film is greater than or equal to 5 nm and less than or equal to 150 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Werkhoven et al. to have made a thickness of the second oxide insulating film is greater than or equal to 5 nm and less than or equal to 150 nm because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki ‘267 in view of Werkhoven et al.as applied to claim 2, and further in view of Yamazaki (U.S. Pub. 2011/0284848), hereinafter referred to as Yamazaki ‘848.
Claims 7 and 8:  Yamazaki ‘267 in view of Werkhoven et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses a second insulating film (lower layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the oxide semiconductor film (205), wherein the second insulating film (lower layer of 208a) is an insulating film. 
Yamazaki ‘267 in view of Werkhoven et al. appears not to explicitly disclose the second insulating film is a film though which oxygen penetrates.
Yamazaki ‘848, however, discloses the second insulating film (110a; Fig. 3A, paragraph 100) is a film though which oxygen penetrates (paragraphs 18, 19 and 64) in order to reduce oxygen deficiency in the oxide semiconductor film (paragraphs 64 and 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Werkhoven et al. with the disclosure of Yamazaki ‘848 to have made the insulating film is an insulating film though which oxygen penetrates in order to reduce oxygen deficiency in the oxide semiconductor film (paragraphs 64 and 66 of Yamazaki ‘848).
Claim 8:  Yamazaki ‘267 in view of Werkhoven et al. in view of Yamazaki ‘848 discloses the semiconductor device according to claim 7 and Werkhoven et al. further discloses the first oxide insulating film (portion of the dielectric layer closer to the substrate) comprises oxygen at a higher proportion than a stoichiometric composition (paragraph 84 and 85).  Yamazaki ‘848 also discloses the first oxide insulating film (110b; Fig. 3A, paragraph 66) comprises oxygen at a higher proportion than a stoichiometric composition.

Claims 10-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (U.S. Pub. 2011/0084267), hereinafter referred to as Yamazaki ‘267, in view of Onogi et al. (U.S. Pub. 2008/0100762) in view of Werkhoven et al. (U.S. Pub. 2001/0041250) and evidenced by Ito et al. (U.S. Patent 4,543,707).
Claim 10:  Yamazaki '267 discloses a semiconductor device comprising:
a gate electrode (203; Fig. 5C, paragraph 117);
a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205);
a first insulating film (lower layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the oxide semiconductor film (205), the first insulating film (208a) comprising oxygen and silicon (paragraph 158);
a second insulating film (upper layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the first insulating film (lower layer of 208a), the second insulating film (upper layer of 208a) comprising oxygen and silicon (paragraph 158);
a third insulating film (208b; Fig. 5C, paragraphs 157 and 164) over and in contact with the second insulating film (upper layer of 208a), the third insulating film (208b) comprising oxygen and silicon (paragraph 164); 
a fourth insulating film (211 and/or 7059; Figs. 5C and 17C, paragraphs 179 and 406) over and in contact with the third insulating film (208b), the fourth insulating film (211 and/or 7059) comprising nitrogen and silicon (paragraph 179);
an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the fourth insulating film (211 and/or 7059); and
a fifth insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 
wherein the oxide semiconductor film (205) comprises indium, gallium, and zinc (paragraph 121),
wherein the fifth insulating film (7055) is in contact with the fourth insulating film (211 and/or 7059) (Fig. 17C), and
wherein the third insulating film (208b) is a first silicon oxynitride film (paragraph 164) and the second insulating film (upper portion of 208a) which is a second silicon oxynitride film (paragraph 158).)
Yamazaki ‘267 appears not to explicitly disclose the fifth insulating film comprising nitrogen and silicon.
Onogi et al., however, discloses nitrogen and silicon are suitable materials for the fifth insulating film (58; Fig. 4, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Onogi et al. to have made the fifth insulating film comprise nitrogen and silicon because the selection of known materials based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein). 
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the third insulating film is the first silicon oxynitride film of which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min, which is lower than an etching rate of the second insulating film which is the second silicon oxynitride film.
Werkhoven et al., however, discloses the third oxide insulating film (portion of the dielectric layer further from the substrate) is the first silicon oxynitride film having a higher nitrogen content and a lower oxygen content than the second oxide insulating film (portion of the dielectric layer closer to the substrate) which is the second silicon oxynitride film in order to have greater control over etching processes (paragraphs 59, 75, 84, 85 and 87).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Werkhoven et al. to have made the third oxide insulating film, which is the first silicon oxynitride film, have a higher nitrogen content and a lower oxygen content than the second oxide insulating film, which is the second silicon oxynitride film, in order to have greater control over etching processes (paragraphs 59, 75, 84, 85 and 87 of Werkhoven et al.).  As evidence by Ito et al. (TABLE in column 2 lines 58-64), a silicon oxynitride having a higher nitrogen content has a lower etching rate, Yamazaki ‘267 in view of Werkhoven et al. would therefore disclose the third oxide insulating film is the second silicon oxynitride film of which an etching rate is lower than an etching rate of the first oxide insulating film which is the second silicon oxynitride film.
Examiner notes Applicant’s specification does not disclose a criticality of the third oxide insulating film is the first silicon oxynitride film of which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min.  Further, the etching rate of a silicon oxynitride layer is a result-effective variable, as it affects the profile of the of the layer, as evidence by Ito et al. (column 2, line 65 – column 3, line 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Werkhoven et al. to optimize, for example by routine experimentation, the etching rate of the third oxide insulating film, which is the first silicon nitride film, in order to have the desired etch rate and the desired profile of the layer.
Claim 11:  Yamazaki ‘267 in view of Onogi et al. in view of Werkhoven et al. discloses the semiconductor device according to claim 10 and Werkhoven et al. further discloses the third insulating film (portion of the dielectric layer further from the substrate) is a dense oxide insulating film (dense in nitrogen; paragraph 84 and 85).
Claim 12:  Yamazaki ‘267 in view of Onogi et al. in view of Werkhoven et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses a thickness of the third insulating film (208b) is at least 1 nm (paragraph 164).
Yamazaki ‘267 in view of Onogi et al. in view of Werkhoven et al. appears not to explicitly disclose a thickness of the first oxide insulating film is greater than or equal to 5 nm and less than or equal to 150 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. in view of Werkhoven et al. to have made a thickness of the third insulating film is greater than or equal to 5 nm and less than or equal to 150 nm because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 14:  Yamazaki ‘267 in view of Onogi et al. in view of Werkhoven et al. discloses the semiconductor device according to claim 10 and Werkhoven et al. further discloses the second insulating film (portion of the dielectric layer closer to the substrate) comprises oxygen at a higher proportion than a stoichiometric composition (paragraph 84 and 85).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 7, 8, 10-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822